Citation Nr: 0617157	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a septoplasty.

2.  Entitlement to an initial compensable rating for 
residuals of a right inguinal herniorrhaphy.

3.  Entitlement to service connection for residuals of 
hepatitis A.

4.  Entitlement to service connection for tachycardia.

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1958 to December 
1961.  

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

To support his claims, the veteran testified at a July 2003 
hearing before a local Decision Review Officer at the RO.  
The transcript of that proceeding is of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims.  So, for the 
reasons discussed below, they are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  A preliminary review of the claims 
file does not indicate the veteran was properly advised of 
the changes brought about by the VCAA regarding his claims 
for higher initial ratings for the residuals of a septoplasty 
and right inguinal herniorrhaphy.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.

Furthermore, regarding the veteran's claims for service 
connection for residuals of hepatitis A and tachycardia, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  While the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection (i.e., the 
first three elements discussed in Dingess/Hartman v. 
Nicholson), in January and February 2002 VCAA letters, he was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for any of 
these disabilities.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
or where service connection already has been granted and a 
rating assigned, provides an explanation of the type of 
evidence necessary to establish an effective date in the 
event that a higher rating is granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  Thus, another VCAA letter 
must be issued to correct these procedural due process 
problems before the Board can decide this case.  The Board, 
itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, while the Board realizes the veteran underwent 
VA examinations in January 2002 concerning the septoplasty 
and right inguinal herniorrhaphy residuals, the reports of 
those evaluations do not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of these conditions under the Rating Schedule.  See 38 C.F.R. 
§§ 4.1-4.14, 4.97, 4.114, Diagnostic Codes 6502 and 7338 
(2005).  To effectively evaluate the residuals of these 
conditions, more recent objective characterizations of them 
and their associated symptomatology are required.  In 
particular, it is unclear from the medical evidence of record 
whether, as the veteran's representative alleges, 
the veteran's service-connected residuals are worse now than 
they were during the previous evaluations, over four years 
ago.  See Fenderson, 12 Vet. App. at 125-26 (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).

A determination of the severity of the residuals of the 
septoplasty is especially important in this particular 
instance because the veteran also has significant conditions 
that are not service connected - including allergic rhinitis 
and sinusitis, whose symptoms generally cannot be used as 
grounds for increasing the rating for the residuals of the 
septoplasty.  But the Board cannot render an informed 
decision concerning the level of disability caused by 
septoplasty residuals in the absence of specific medical 
information regarding the severity of these coexisting 
conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

The veteran has not yet been afforded a VA examination to 
determine the nature, severity, and etiology of his 
tachycardia.  The medical evidence presently on file is 
unclear as to whether this condition is causally or 
etiologically related to his service in the military - 
including his episodes of a rapid heartbeat during service.  
He submitted a private medical record from DeGraff Memorial 
Hospital showing treatment for paroxysmal tachycardia in 
December 1964 (three years after his military service ended), 
but he has not provided any other records showing evaluation 
or treatment for this condition.  In September 2002, his 
treating physician, D. A. Silverstein, M.D., provided a 
statement indicating the veteran reported having experienced 
tachycardia since service.  Dr. Silverstein said he first 
treated the veteran in October 1993.  Dr. Silverstein also 
noted the veteran continued to experience tachycardia 
symptoms and said "[i]n all likelihood his condition is the 
same one that he first experienced while in service."



The veteran should undergo VA examinations to better assess 
the severity, symptomatology, and manifestations of his 
service-connected septoplasty and right inguinal 
herniorrhaphy residuals, as well as to determine the nature 
and etiology of his tachycardia.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence that is 
necessary to substantiate his claims for 
higher initial ratings for residuals of a 
septoplasty and residuals of a right 
inguinal herniorrhaphy; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to these claims.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for all of the claims on 
appeal - including (in addition to those 
referred to above) for service connection 
for residuals of hepatitis A and 
tachycardia.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
genitourinary examination to ascertain 
the current severity and manifestations 
of his service-connected residuals of a 
right herniorrhaphy under the applicable 
rating criteria.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2005).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  And 
the examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected residuals of a 
right herniorrhaphy, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.  

3.  Schedule the veteran for another VA 
nose and sinus examination to ascertain 
the current severity and manifestations 
of his service-connected residuals of a 
septoplasty under the applicable rating 
criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2005).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  And 
the examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected residuals of a 
septoplasty, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided. 



4.  Schedule the veteran for a VA 
cardiovascular examination with the 
appropriate physician to obtain a medical 
opinion concerning the nature, severity, 
and etiology of his tachycardia.  The VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to the veteran's 
service in the military and, in 
particular, his complaints during service 
of a rapid heartbeat.  This determination 
should take into consideration his 
medical, occupational, and recreational 
history prior to, during and since his 
military service.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  
Conduct all diagnostic testing and 
evaluation needed to make this 
determination.  

The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

5.  Then readjudicate the veteran's 
claims for higher initial ratings for the 
residuals of a septoplasty and 
right inguinal herniorrhaphy, as well as 
for service connection for hepatitis A 
and tachycardia, in light of the 
additional evidence obtained.  As well, 
consider what affect, if any, this 
readjudication has on his claim under 
38 C.F.R. § 3.324.  If these claims are 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

